Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 11/12/2021, the Examiner acknowledges the following:
Claims 1, 3 – 8 and 10 – 17 were amended.
Claims 2 and 9 were canceled by Applicant.
New claim 18 was added.
Currently, claims 1 – 18 are pending. Claims 2 and 9 were canceled by Applicant; therefore, claims 1, 3 – 8 and 10 – 18 are being examined on the merits.

Allowable Subject Matter
3.	Claims 1, 3 – 8 and 10 – 18 (renumbered as 1 – 16) are allowed.
the prior art teaches,
	A solid-state image sensor including a pixel array unit and photoelectric conversion elements and a plurality of MOS transistors (Fukuoka – JP 2016127264 (A) – art from the IDS and translation provided earlier by the Examiner) comprising a first electrode and a lower electrode and wherein the array includes a plurality of electrodes and a second electrode opposed to the first electrode and an inter-pixel electrode and a photoelectric conversion layer which is provides between the first and the second electrode and wherein each of the electrodes overlap each other has a portion. It also teaches a semiconductor substrate, a multilayer wiring layer and an insulating layer or transparent insulating film and wherein the first electrode partially overlaps an insulating layer of a multilayer wiring layer. Additionally, it discloses a second overlap section, wherein the plurality of electrodes overlap each other with a second insulation layer interposed between. Even though, Fukuoka teaches some of the features of the current application such as the soli-state image sensor with a pixel array with a plurality of MOS transistors with a first and a second electrode opposed to the first electrode, wherein a photoelectric conversion layer is disposed between the first and the second electrode, wherein the first electrode has a first overlap portion and wherein the plurality of electrodes overlap each other with a first insulation layer, Fukuoka fails to  teach the amended independent claims 1, 16 and the new claim 18. The prior art also teaches a solid state image sensor comprising, a first pixel and a second pixel arranged adjacently, each of the first pixel (Hirata – US 2018/0342558 A1) and the second pixel having a photoelectric conversion film for photoelectrically converting an incident light, and a lower electrode arranged 
	Even though the prior art of records teaches solid-state image sensor with a pixel array with a plurality of MOS transistors with a first and a second electrode opposed to the first electrode, wherein a photoelectric conversion layer is disposed between the first and the second electrode, wherein the first electrode has a first overlap portion and wherein the plurality of electrodes overlap each other with a first insulation layer (See Fukuoka) or a photoelectric conversion device comprising a semiconductor substrate and a pixel, wherein the pixel includes: a first electrode unit; a second electrode unit located between the first electrode unit and the semiconductor substrate; a photoelectric conversion layer located between the first electrode unit and the second electrode unit; a blocking unit located between the photoelectric conversion layer and the second electrode unit and configured to cause electric charge having a first polarity to be injected from the photoelectric conversion layer into the second electrode unit and to prevent electric charge having a second polarity opposite to the first polarity from being injected 
As for claims 1 and 16 it fails to teach or to fairly suggest the solid-state imaging element of claim 1 or the solid-state imaging apparatus of claim 16, comprising a first and a second electrodes, the first electrodes including a charge readout electrode and an accumulation electrode, the second electrode opposed the first electrode with a first a second and a third insulation layer, wherein a photoelectric conversion layer positioned between the first electrode and the second electrode, wherein the first electrode further includes: a first overlap section where the plurality of electrodes overlaps each other with the first insulation layer therebetween in a plan view, and a second overlap section where the plurality of electrodes overlaps each other with a second insulation layer
Regarding claim 1, Fukuoka combined with Tashiro and Takase fails to explicitly disclose “A solid-state imaging element, comprising: a first electrode including a plurality of electrodes, wherein the plurality of electrodes includes a charge readout electrode and a charge accumulation electrode; a second electrode opposite to the first electrode; a first insulation layer; a photoelectric conversion layer between the first electrode and the second electrode, wherein the first electrode further includes: a first overlap section where the plurality of electrodes overlaps each other with the first insulation layer therebetween in a plan view, and a second overlap section where the plurality of electrodes overlaps each other with a second insulation layer. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
In regards to claims 3 – 8 and 10 – 15:claim 3 – 8 and 10 – 15 depend directly or indirectly to claim 1 and they require all the limitations of claim 1 and which are not taught by the prior art of record. On the other hand claim 3 – 8 and 10 – 15 add new limitations to claim 1 and which are not taught by the prior  art of record. Therefore, claims 3 – 8 and 10 – 15 are allowable for the same reasons as claim 1.
Regarding claim 16, Fukuoka combined with Tashiro and Takase fails to explicitly disclose “A solid-state imaging apparatus, comprising: a plurality of pixels, wherein each pixel of the plurality of pixels includes at least one solid-state imaging element, and Page 8 of 14Application No. 17/126,751 Reply to Office Action of August 13, 2021 the at least one solid-state imaging element comprises: a first electrode including a plurality of electrodes, wherein the plurality of electrodes includes a charge readout electrode and a charge accumulation electrode; a second electrode oppositewherein the charge readout electrode is electrically coupled to the photoelectric conversion layer via an opening in the third insulation layer”. Therefore, as discussed above, claim 16 is allowable over the prior art of record.
In regard to claim 17: claim 17 depends directly to claim 16 and it requires all the limitations of claim 16, which are not taught by the prior art of record. On the other hand, claim 17 adds new limitations to claim 16, which are not taught by the prior art either. Therefore, claim 17 is allowable for the same reasons as claim 16.
Regarding claim 18, Fukuoka combined with Tashiro and Takase fails to explicitly disclose “A solid-state imaging element, comprising: a first electrode including a plurality of electrodes, wherein the plurality of electrodes includes a charge readout electrode and a charge accumulation electrode, the charge readout electrode includes a first electrically-conductive film and a second electrically-conductive film, the first electrically-conductive film and the charge accumulation electrode are in a first layer, and the second electrically-conductive film is electrically coupled to the first electrically-conductive film and is in a second layer different from the first layer; a second electrode opposite to the first electrode; a first insulation layer; a photoelectric conversion layer between the first electrode and the second electrode, wherein the first electrode further includes: a first overlap section where the plurality of electrodes overlaps each other with the first insulation layer therebetween in a plan view, wherein Page 10 of 14Application No. 17/126,751 Reply to Office Action of August 13, 2021 a portion of the second electrically-conductive film and a portion of the charge accumulation electrode are stacked in the first overlap section, and the first insulation layer is between the portion of the second electrically-conductive film and the portion of the charge accumulation electrode; and a second overlap section where the plurality of electrodes overlaps each other with a second insulation layer therebetween in a cross-sectional view”. Therefore, as discussed above, claim 18 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. G. Tang et al., US 2021/0151524 A1 – it teaches a display panel, comprising: a base substrate; a first sub-pixel disposed on the base substrate and comprising a first light-emitting device configured to emit visible light for display operation; a second a light-emitting device overlapped with the first light-emitting device in a direction perpendicular to the base substrate and configured to emit infrared light; and a first photosensitive device disposed on the base substrate and configured to sense light obtained after the infrared light is reflected, wherein the first light-emitting device comprises a first emission layer, a first electrode and a second electrode; the second light-emitting device comprises a second light emitting layer; and the first electrode, the first light emitting layer, the second light emitting layer and the second electrode are sequentially stacked in the direction perpendicular to the base substrate and, further comprising a pixel defining layer which is disposed on the first electrode of the first light-emitting device and configured to partition light emitting layers of different sub-pixels and configured to partition the light 
2. A. Nakajun et al., US 2018/0350862 A1 – it teaches an imaging device comprising: a pixel including a photoelectric converter which converts light into a signal charge, and a charge detection circuit which detects the signal charge, wherein the photoelectric converter includes a photoelectric conversion layer having a first surface and a second surface opposite to the first surface, a pixel electrode on the first surface, a first electrode adjacent to the pixel electrode on the first surface, the first electrode being electrically conductive to the photoelectric conversion layer, and a counter electrode on the second surface, the counter electrode facing the pixel electrode and the first electrode, and a shortest distance between the pixel electrode and the first electrode in a plan view is smaller than a shortest distance between the pixel electrode and the first electrode, wherein the pixel electrode and the first electrode overlap each other in the plan view.

Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697